Matter of Ayar v Akcay (2020 NY Slip Op 03223)





Matter of Ayar v Akcay


2020 NY Slip Op 03223


Decided on June 10, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 10, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
JOSEPH J. MALTESE
ANGELA G. IANNACCI, JJ.


2019-08486
 (Docket No. O-8805-18)

[*1]In the Matter of Nevzat Ayar, appellant, 
vArzu Akcay, respondent.


Paul W. Matthews, New York, NY, for appellant.
Elliot Green, Brooklyn, NY, for respondent.

DECISION & ORDER
In a proceeding pursuant to Family Court Act article 8, Nevzat Ayar appeals from an order of the Family Court, Kings County (Susan Quirk, J.), dated June 24, 2019. The order, after a fact-finding hearing, in effect, denied the family offense petition and dismissed the proceeding.
ORDERED that the order is affirmed, without costs or disbursements.
Nevzat Ayar commenced this family offense proceeding pursuant to Family Court Act article 8 against Arzu Akcay, with whom Ayar had been in a romantic relationship for several years. After a fact-finding hearing, the Family Court, in effect, denied the petition and dismissed the proceeding. Ayar appeals.
We agree with the Family Court's determination that Ayar failed to establish by a preponderance of the evidence that Akcay committed the family offense of stalking in the fourth degree (see Family Ct Act §§ 812, 832; Penal Law § 120.45; see also Matter of Nunziata v Nunziata, 93 AD3d 800).
Ayar's remaining contentions are without merit.
MASTRO, J.P., LEVENTHAL, MALTESE and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court